﻿I am glad to
extend to you, Sir, my congratulations on your election
to the presidency of the General Assembly at this
important session. We are fully confident that you will
guide its work to complete success. I am also pleased
to congratulate the Secretary General, Mr. Kofi Annan,
on his re-election to a second term of office.
This session of the General Assembly acquires
special importance given that it is being held at a time
when the international family is facing increasingly
serious problems. The deterioration of the international
political and economic environment has reached an
alarming point, threatening the very core of the
individual and collective security of the Member States
and the future of humanity as a whole.
Instability in international relations has increased
as a result of the unilateral management of
international affairs on the basis of the law of brute
force. There has been a proliferation of such
phenomena as the unilateral use of force, infringement
of international law and the Charter, political
blackmail, blockades and violation of peoples’ rights to
determine their own political, economic and social
choices. The suffering of the peoples of developing
countries has increased as a result of the lack of
economic and social development and the widespread
tendencies among wealthy nations to impose their
economic hegemony and technical and scientific
blockades under the guise of globalization. Attempts
are increasing to impose certain cultures on the peoples
of the world, heaping scorn on their religious beliefs,
creeds and political and social choices and preaching
the clash of civilizations and the launching of new
crusades.
It was in these circumstances that the events of 11
September took place in the United States, with all the
ensuing suffering and victims. While we have offered
our sincere condolences to the American people and
the families of the innocent victims of these events,
Iraq has expressed its hope that the United States will
deal with these events in a spirit of wisdom and
responsibility by undertaking a comprehensive review
of its policies towards other peoples and States with a
view to finding ways to ensure security, stability and
peace for the people of the United States and for all the
peoples of the world.
The United States, however, has once again
resorted to the logic of brute force; hence its aggression
against Afghanistan. Then came the use of biological
materials in subversive operations, whose source,
according to American authorities, is most likely to be
found in the United States. All this was accompanied
by Western media campaigns intended to kindle
feelings of rancour, hatred and chauvinism and to stoke
the fires of war and aggression in the world. This
confirms that the present world order is extremely
fragile and that the fires of any conflagration anywhere
could spread to the whole world. Indeed, wide as it is,
the world could be set on fire by a spark coming from
the West. The world needs to save itself from falling
into an abyss, to which it is being pushed by policies
that have their roots in hubris, arrogance, injustice and
20

aggression. The world needs justice based on fairness;
it should not use force on the basis of power and
advantage. Perceiving the dangers to which the world
is being exposed, our leader President Saddam Hussein
of the Republic of Iraq has called for acting wisely and
reasonably to spare humanity the scourges of
vengeance, war, rancour and hatred. On 29 October
2001, he launched an initiative calling for the world to
cooperate, on the basis of a global agreement, to rid
itself of the burden and dangers of weapons of mass
destruction, beginning with the huge arsenal of such
weapons stockpiled primarily in the United States and
secondarily in the Zionist entity. In his initiative,
President Saddam Hussein emphasized that,
“When the United States begins to divest itself of
its weapons of mass destruction with the rest of
the world following suit, the United States will
find its way to the paths of wisdom. The world
will treat it with respect and love after sensing the
respect and love coming from it. The world,
including the United States, will then have peace,
rather than stand at the brink of the abyss.”
From this rostrum we call for reason, wisdom and
the rule of law to prevail over impetuosity, recklessness
and the law of brute force. We stress the importance of
proceeding with a comprehensive objective effort to rid
the world of all weapons of mass destruction and to set
up a just and equitable international order in which all
can enjoy peace, security and prosperity. It is now clear
that the current discriminatory theories of non-
proliferation and the mindset of drawing a distinction
between safe and unsafe possession of weapons of
mass destruction will not lead to a lessening of the
dangers to the world, but instead to the exact opposite.
Iraq has suffered and continues to suffer
aggression and terrorism. Its leaders, officials and
nationals have been subjected to numerous terrorist
attempts on their lives. Its towns and villages have
been the targets of many acts of terrorism at the hands
of terrorist infiltrators coming from across the border,
who are sponsored, trained, financed and armed within
the framework of State terrorism.
The Iraqi nuclear reactor devoted to peaceful
purposes was the target of a terrorist attack by
warplanes of the Zionist entity in 1981. Iraq’s towns
and villages and economic, scientific and cultural
facilities were also systematically targeted and
destroyed in the course of the aggression launched by
the United States and the United Kingdom and their
allies in 1991 and in the five large-scale attacks that
followed in 1993, 1996, 1998 and 2001. Furthermore,
for 11 years now Iraq has suffered comprehensive
sanctions that have deprived its people and that have so
far claimed the lives of 1.6 million civilians, the
majority of whom are children and the elderly. Both the
aggression and the comprehensive sanctions constitute
systematic State terrorism directed against an entire
people.
The daily aggression launched by aircraft of the
United States and the United Kingdom against Iraqi
towns and villages within the so-called no-fly zones
imposed by these two States on the basis of a unilateral
and illegal decision taken in flagrant violation of the
Charter of the United Nations and international law is
also State terrorism. We must also mention the
explosions carried out in certain Iraqi border areas by
elements of mercenary infiltrators, who are financed,
armed and harboured by certain States, including the
United States, which openly spends tens of millions of
dollars on mercenary bands for the purpose of carrying
out terrorist operations in Iraq under the so-called Iraq
Liberation Act. The term “terrorism” also applies to the
use by the United States and the United Kingdom of
more than 300 tons of depleted uranium ammunition
against the people of Iraq in 1991. Through the ensuing
toxic radiological effects, this has led to an increase in
the number of embryonic deformities, a tenfold
increase in cancer cases and pollution of the
environment of the region for many generations to
come.
All these and other acts that violate the principles
of international law are acts of terrorism. In the face of
these acts of terrorism and aggression, Iraq has made
many sacrifices in defence of its sovereignty,
independence, dignity and national choices. The brave
people of Iraq are more determined today than at any
time in the past. They take pride in and cherish their
national leadership, holding fast to their sovereignty,
dignity and national and regional interests, defending
their independence and political choices and defying
all the evil intentions that stand behind the aggression
and acts of terrorism directed against them.
The fact that Iraq is a victim of international
terrorism has made it one of the first countries to call
for combating terrorism. Iraqi national legislation
provides for harsher punishment for terrorist acts. Iraq
has signed and ratified most international conventions
21

in force against terrorism. Iraq believes that, in order to
confront international terrorism, including State
terrorism, it is necessary to initiate, under the umbrella
of the United Nations, an international effort to reach
agreement on a definition of terrorism and on ways to
combat it, in accordance with international law and the
Charter of the United Nations.
Iraq is prepared to participate actively in such an
international effort to combat terrorism in all its forms,
whether perpetrated by individuals, groups or States.
Here, it is necessary to emphasize the natural,
inalienable right of all peoples to defend their
sovereignty, independence and territorial integrity, as
well as to struggle against all forms of terrorism,
including foreign occupation, colonialist control and
aggression in all its military and economic forms,
intervention in the internal affairs of States and the
instigation and financing of ethnic and religious
conflicts among peoples of the world. All these rights
are embodied in the Charter of the United Nations and
international law.
In discussing the question of reforming the
current unsound state of international relations, we
must point out the need to reform international
mechanisms, foremost among which is the Security
Council, to which the Member States of the United
Nations have entrusted the primary responsibility of
maintaining international peace and security.
The practices of the Security Council, especially
in the last 11 years, have made it clear that the Council
is no longer true to its role as specified by the Charter;
that it has become a tool for implementing the policies
of one single State; and that it now stands as a glaring
model practitioner of double standards. Suffice it to
cite, as just one example among many, the fact that the
comprehensive sanctions imposed by the Council on
Iraq constitute a flagrant violation of the Charter and
the mandate of the Council. This was admitted by the
United Nations itself, as stated in the report entitled
“The right to food”, submitted under cover of the
Secretary-General’s note of 23 July 2001, in which the
Special Rapporteur of the Commission on Human
Rights on the right to food said:
“There can be little doubt that subjecting the Iraqi
people to a harsh economic embargo since 1991
has placed the United Nations in a clear violation
of the obligation to respect the right to food of
people in Iraq.” (A/56/210, para. 56)
Likewise, the expert of the Subcommission on the
Promotion and Protection of Human Rights had this to
say on the subject in a report dated 21 June 2000:
“The sanctions regime against Iraq is
unequivocally illegal under existing international
humanitarian law and human rights law. Some
would go as far as making a charge of genocide.”
(E/CN.4/Sub.2/2000/33, para. 71)
We therefore call for a comprehensive reform of
the Security Council that would lead to the expansion
of its membership and to the reform of its methods of
work, with specific reference to its decision-making
process, so as to ensure full respect by the Council for
the purposes and principles of the Charter and the
principle of democracy in international relations.
It has also become necessary to establish a
mechanism for judicial review that would rule on the
legality and constitutionality of Security Council
resolutions in order to ensure that they are consistent
with the purposes and principles of the Charter of the
United Nations and with international law. We believe
that Member States should be able to resort to the
International Court of Justice to appeal resolutions of
the Security Council which these States consider as
involving infringement on the principles of the Charter
and international law.
Thus we will be able to remedy this flagrant
deviation from all democratic, judicial and legal norms
and principles in the work and mandate of the Security
Council.
Pending the completion of the process of
reforming the Security Council and of ensuring that it
plays its role in conformity with the Charter, States
Members of the United Nations should reconsider their
authorization to the Council to act on their behalf in the
maintenance of international peace and security, since
the Council has abused that authorization. There is no
more obvious case in this regard than that of the
comprehensive sanctions imposed on Iraq. No just-
thinking State can afford to remain a spectator when it
sees the authorization it granted to the Security Council
being used to annihilate the people of Iraq.
It is the legal and moral obligation of all States
that respect international law and the Charter of the
United Nations to declare that they are not parties to
this crime and that they did not authorize the Security
Council to kill the children of Iraq in their name. The
22

comprehensive sanctions imposed on Iraq have
inflicted enormous damage on the interests of a
considerable number of the countries of the world, and
these countries are called upon to put a stop to these
illegal acts and to restore their trade relations with Iraq,
in implementation of Article 50 of the Charter.
The organized terrorism to which the people of
Palestine are being subjected by the Zionist entity, the
founder and primary source of terrorism, can be seen in
the bombing of towns, villages, camps and Islamic and
Christian houses of worship, as well as in political
assassinations, imposition of collective punishments,
occupation of Muslim holy sites, use of depleted
uranium ammunitions and poison gases, bulldozing of
farms and confiscation of lands.
This organized terrorism calls for a reaction on
the part of the international community that is
commensurate with the gravity of these genocidal
practices against a whole people. Similarly, the
systematic destruction to which the Afghan people are
being subjected at the hands of the American military
machine is an illegal unilateral use of force and should
come to an end. I should like to refer here to the
Secretary-General’s 1999 annual report on the work of
the Organization, in which he stated that
“enforcement actions without Security Council
authorization threaten the very core of the
international security system founded on the
Charter of the United Nations” (A/54/1, para. 66).
We demand an end to this interference in the
internal affairs of Afghanistan. The Afghan people
should be able to make their own political choices, in
conformity with their national interests and without
any external interference, under whatever pretext.
The United Nations was founded for the purpose
of achieving security, peace and stability, so that social
and economic progress for all peoples might be
promoted by a number of means, including avoidance
of wars and conflicts. But today two thirds of the
population of the world suffer from underdevelopment
and live in misery, while the few live in prosperity.
What is required is to reactivate the role of the United
Nations in the search for a balanced international
economic policy that will lead to greater equality
among peoples and States, lessen the intensity of
political conflicts and feelings of frustration, engage all
as partners in building the world economy, promote
human rights and fundamental freedoms, and bring
about a better life for peoples.
Efforts to reform the international political
environment will not meet with success if they are not
accompanied by efforts to reform the economic
environment with a view to extending prosperity to all
humankind. We must remember that the vast resources
with which God Almighty has favoured our planet
Earth are sufficient to enable us to achieve prosperity,
security and stability for all. What we need is the
conviction that all human beings are equal in terms of
their worth, and we must work hard to avert, and put an
end to, all policies and actions that violate this truth
and cause upheavals in international relations.



